979 So. 2d 1271 (2008)
Robert C. MILLER
v.
Burl CAIN, Warden Louisiana State Penitentiary, Angola, Louisiana.
No. 2008-KP-0716.
Supreme Court of Louisiana.
April 16, 2008.
In re Miller, Robert C.;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, 1-97-656.
PER CURIAM.
Granted in part. The district court's order requiring relator to file a comprehensive supplemental petition containing all other claims for post-conviction relief on or before June 3, 2008, is modified as follows. Relator's supplemental petition shall include all claims addressing the merits of his conviction for first degree murder at the guilt stage of the proceedings. If relator does not prevail on his claim that he is exempt from capital punishment by reason of mental retardation, see Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002), which is scheduled for a bifurcated, contradictory hearing on July 28, 2008, the court shall provide counsel with a reasonable opportunity to file a supplemental substantive application with respect to the remainder of relator's post-conviction claims addressing the penalty phase of the proceedings. See State ex rel. Edwards v. Cain, 02-0514 (La.3/21/03), 841 So. 2d 768.
KNOLL, J., would deny.